DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 17/495,744 entitled "SYSTEMS AND METHODS FOR PREDICTING OPERATIONAL EVENTS" filed on October 6, 2021 with claims 1 to 20 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
No rejection under 35 USC § 101 is placed on the claims as they call for a specific and precise “non-conventional and non-generic arrangement of known, conventional pieces” of physical hardware components to enhance security. Specifically, a combination of  claims recite:
[Claim 1] “a first database …a second database …a third database …a server in communication with the first database, the second database, and the third database” 
[Claim 2] “wherein the second database is isolated from the first entity and the first database is isolated from the second entity”
[Claim 4] “wherein the server does not transmit the first dataset to the second entity or transmit the second dataset to the first entity.”
 The required a non-conventional arrangement of physical hardware components  aligns with  MPEP 2106.05(d) in overcoming  “well-understood, routine, and conventional”  yielding improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a).   Claims 8, 9, 11, 15, 16, and 17 mirror the hardware combination of Claims 1, 2, and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (“DETERMINING STRATEGIC DIGITAL CONTENT TRANSMISSION TIME UTILIZING RECURRENT NEURAL NETWORKS AND SURVIVAL ANALYSIS”, U.S. Publication Number: 20190213476 A1) in view of Kim (“METHOD AND APPARATUS FOR SHARING DATA”, U.S. Publication Number: 20160036822 A1)





Regarding Claim 1, 
Singh teaches,
the server configured to: train an artificial intelligence model using the first dataset to generate at least one weight factor of the artificial intelligence model trained for the first entity and store the at least one weight factor on the first database; 
(Singh [0019] system trains a recurrent neural network for a group of users...an interaction probability metric in connection with... a user in the group of users.
Singh [0026] can train a recurrent neural network to identify the unique features for modeling user
Singh [0095] to generate weighted parameters to predict engagement metrics 
Singh [0099]  modify one or more weights (e.g., weights for parameters) of the recurrent neural network
Singh [0160] storage manager 608 (that comprises a non-transitory computer memory) that stores and maintains data… data storage manager 608 can store one or more recurrent neural networks)
train the artificial intelligence model using the second dataset to generate at least one weight factor of the artificial intelligence model trained for the second entity and store the at least one weight factor on the second database;
( Singh [0019] system trains a recurrent neural network for a group of users...an interaction probability metric in connection with... a user in the group of users.
[0142] trains a recurrent neural network for each user.
Singh [0026] can train a recurrent neural network to identify the unique features for modeling user
Singh [0095] to generate weighted parameters to predict engagement metrics 
Singh [0099]  modify one or more weights (e.g., weights for parameters) of the recurrent neural network
Singh [0160] storage manager 608 (that comprises a non-transitory computer memory) that stores and maintains data… data storage manager 608 can store one or more recurrent neural networks… data storage manager 608 can store one or more recurrent neural networks 610 for one or more users.
Singh [0180] data structures can be transferred automatically from transmission media to non-transitory computer-readable storage media (devices)  
Singh [0189] can allow a plurality of devices (e.g., a client device and server devices) to exchange information)
execute the artificial intelligence model using the first dataset, the shared dataset, and the at least one weight factor for the first entity to transmit a first output to the first entity; and execute the artificial intelligence model using the second dataset, the shared dataset, and the at least one weight factor for the second entity to transmit a second output to the second entity.
(Singh [0149] When training the recurrent neural network, ...system 102 can combine the past electronic messages and the user interactions...Thus, the recurrent neural network can output predicted engagement metrics
Singh [0095] to generate weighted parameters to predict engagement metrics 
Singh  [0006] transmitted to a particular user.
Singh [0026]  messages sent to the user (or group of users).
Singh [0142]  trains a recurrent neural network for each user.)
Singh does not teach a system comprising: a first database configured to receive and store a feed of a first dataset for a first entity; a second database configured to receive and store a feed of a second dataset for a second entity; a third database configured to receive and store a feed of a shared dataset accessible to the first entity and the second entity; a server in communication with the first database, the second database, and the third database
Kim teaches,
A system comprising: a first database configured to receive and store a feed of a first dataset for a first entity; a second database configured to receive and store a feed of a second dataset for a second entity; a third database configured to receive and store a feed of a shared dataset accessible to the first entity and the second entity; a server in communication with the first database, the second database, and the third database
(Kim [0164]  the relay server 1000 may share first user data stored in a first cloud storage 2000 or second user data stored in a second cloud storage 2000 between the first user and the second user.
Kim [0010]  relay server including a storage 
[AltContent: arrow][AltContent: textbox (“a server in communication with the first database, the second database, and the third database”)][AltContent: textbox (“first database configured to receive and store a feed of a first dataset for a first entity”)][AltContent: arrow][AltContent: arrow][AltContent: textbox (“a third database configured to receive and store a feed of a shared dataset accessible to the first entity and the second entity”)][AltContent: arrow][AltContent: textbox (Kim [0010]  relay server including a storage)][AltContent: arrow][AltContent: textbox (“a second database configured to receive and store a feed of a second dataset for a second entity”)]Kim [Figure 1]  (annotated and modified by Examiner)
    PNG
    media_image1.png
    353
    1225
    media_image1.png
    Greyscale

Kim [1194] The internal memory may include, for example, at least one of volatile memories (e.g., DRAMs, SRAMs, and SDRAMs), nonvolatile memories..., HDDs, and SSDs.
Kim [0161] Also, a relay server may relay data of the users registered respectively in a plurality of cloud storages or may relay data of the users registered respectively in a plurality of messenger servers
Kim [1219] medium may have a structure suitable for storing or carrying a signal or information, such as a ... a bitstream 
Examiner notes the relay server contains its own storage or  memory or "database". )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analytics teachings of Singh  to incorporate the data controller teachings of Kim  for “a controller configured to control the communication interface to store the received first data in the second cloud storage service, based on the second access right information.” (Kim [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data controller) to a known concept (i.e. data analytics) ready for improvement to yield predictable result (i.e. “read protection request …. apply read-protection to the portion of the file” Kim [0019])
Regarding Claim 2, 
Singh and Kim teach the predictive modeling of Claim 1 as described earlier.
Singh does not teach wherein the second database is isolated from the first entity and the first database is isolated from the second entity.
Kim teaches,
wherein the second database is isolated from the first entity and the first database is isolated from the second entity.
(Kim [Figure 1]:
    PNG
    media_image2.png
    832
    320
    media_image2.png
    Greyscale
Examiner notes a first user/storage is isolated from second user/storage. The relay server gatekeeps communication. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analytics teachings of Singh  to incorporate the data controller teachings of Kim  for “a controller configured to control the communication interface to store the received first data in the second cloud storage service, based on the second access right information.” (Kim [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data controller) to a known concept (i.e. data analytics) ready for improvement to yield predictable result (i.e. “read protection request …. apply read-protection to the portion of the file” Kim [0019])

Regarding Claim 3, 
Singh and Kim teach the predictive modeling of Claim 1 as described earlier.
Singh teaches,
dataset comprises at least one of historical market data, historical economic data, or historical security data.
(Singh [0004]  based on analysis of historical data
Singh [0027]  digital data regarding individual users in identifying significant features. 
Singh [0038]  digital content campaign may be a marketing campaign
Singh [0058] historical analytics data (e.g., information indicating that a particular product, service, entity, or advertisement ...).
Singh  [0129] purchase frequency, nature of the transactions)
Singh does not teach the shared dataset
Kim teaches,
wherein the shared dataset
(Kim [0163] a relay server 1000 to share data of different users)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analytics teachings of Singh  to incorporate the data controller teachings of Kim  for “a controller configured to control the communication interface to store the received first data in the second cloud storage service, based on the second access right information.” (Kim [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data controller) to a known concept (i.e. data analytics) ready for improvement to yield predictable result (i.e. “read protection request …. apply read-protection to the portion of the file” Kim [0019])
Regarding Claim 4, 
Singh and Kim teach the predictive modeling of Claim 1 as described earlier.
Singh does not teach the server does not transmit the first dataset to the second entity or transmit the second dataset to the first entity.
Kim teaches,
  wherein the server does not transmit the first dataset to the second entity or transmit the second dataset to the first entity.
(Kim [0148]  the cloud storage may restrict the access of other users to the user data according to the access policy
Kim [0615]  relay server 1000 to restrict the use of data set to be shared)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data analytics teachings of Singh  to incorporate the data controller teachings of Kim  for “a controller configured to control the communication interface to store the received first data in the second cloud storage service, based on the second access right information.” (Kim [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data controller) to a known concept (i.e. data analytics) ready for improvement to yield predictable result (i.e. “read protection request …. apply read-protection to the portion of the file” Kim [0019])

Regarding Claim 5, 
Singh and Kim teach the predictive modeling of Claim 1 as described earlier.
Singh teaches,
wherein the artificial intelligence model is configured to generate one or more risk scores indicative of a probability for an operational loss event to occur responsive to a transaction by the first entity or the second entity.
(Singh [0149] When training the recurrent neural network, ...system 102 can combine the past electronic messages and the user interactions...Thus, the recurrent neural network can output predicted engagement metrics
Singh [0056] a higher hazard ratio indicates a higher instantaneous risk of occurrence of the event 
Singh [0098] can compare … metrics ….utilizing a loss function … to determine a measure of error
Singh [0142]  trains a recurrent neural network for each user.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared data processing  of Kim to incorporate the data analytics teachings of Singh  that “trains a recurrent neural network based on past electronic messages… to generate predictions of engagement metrics.” (Singh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data analytics) to a known concept (i.e. shared data processing) ready for improvement to yield predictable result (i.e. “can utilize the recurrent neural network to generate a predicted engagement metric … such as a hazard metric … can provide an option to flexibly optimize for various objectives….and automatically, learn significant features, including features only apparent from sequential analysis of data” Singh [0006])
Regarding Claim 6, 
Singh and Kim teach the predictive modeling of Claim 5 as described earlier.
Singh teaches,
wherein transmitting the first output or the second output corresponds to sending a message that includes the one or more risk scores.
(Singh [0149] the recurrent neural network can output predicted engagement metrics 
Singh [0127] scores for the corresponding engagement metric
Singh [0098] can compare … metrics ….utilizing a loss function … to determine a measure of error
Singh [0116] determine a loss and then updating one or more algorithms of the recurrent neural network accordingly.
Singh [0136] transmitting electronic messages for the campaign and/or executing the campaign by sending the electronic messages to one or more users.
Singh [0189]  can allow a plurality of devices (e.g., a client device and server devices) to exchange information using various communication networks and protocols for sharing information such as electronic messages, user interaction information, engagement metrics, or campaign management resources.
Singh [0026]  messages sent to the user (or group of users).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared data processing  of Kim to incorporate the data analytics teachings of Singh  that “trains a recurrent neural network based on past electronic messages… to generate predictions of engagement metrics.” (Singh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data analytics) to a known concept (i.e. shared data processing) ready for improvement to yield predictable result (i.e. “can utilize the recurrent neural network to generate a predicted engagement metric … such as a hazard metric … can provide an option to flexibly optimize for various objectives….and automatically, learn significant features, including features only apparent from sequential analysis of data” Singh [0006])
Regarding Claim 7, 
Singh and Kim teach the predictive modeling of Claim 5 as described earlier.
Singh teaches,
wherein the one or more risk scores include a plurality of risk scores, wherein the artificial intelligence model comprises a plurality of risk predictive models that each generate a respective, different risk score of the plurality of risk scores.
(Singh [0098] can compare … metrics ….utilizing a loss function … to determine a measure of error
Singh [0149] the recurrent neural network can output predicted … metrics 
Singh [0110] uses the … metrics 406 a-406 b to train the recurrent neural network to reduce error in the predictions
Examiner notes that each predictive measure has a different associated measure of error (risk score)
Singh [0090]  The models that include the recurrent neural networks can include a different structure for each of the … metrics
Singh [0022]  trains the recurrent neural network based on different …. metrics.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared data processing  of Kim to incorporate the data analytics teachings of Singh  that “trains a recurrent neural network based on past electronic messages… to generate predictions of engagement metrics.” (Singh [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. data analytics) to a known concept (i.e. shared data processing) ready for improvement to yield predictable result (i.e. “can utilize the recurrent neural network to generate a predicted engagement metric … such as a hazard metric … can provide an option to flexibly optimize for various objectives….and automatically, learn significant features, including features only apparent from sequential analysis of data” Singh [0006])
Claim 8 is rejected on the same basis as Claim 1.
Claim 9 is rejected on the same basis as Claim 2.
Claim 10 is rejected on the same basis as Claim 3.
Claim 11 is rejected on the same basis as Claim 4.
Claim 12 is rejected on the same basis as Claim 5.
Claim 13 is rejected on the same basis as Claim 6.
Claim 14 is rejected on the same basis as Claim 7.
Claim 15 is rejected on the same basis as Claim 1.
Claim 16 is rejected on the same basis as Claim 2.
Claim 17 is rejected on the same basis as Claim 4.
Claim 18 is rejected on the same basis as Claim 5.
Claim 19 is rejected on the same basis as Claim 6.
Claim 20 is rejected on the same basis as Claim 7.
Prior Art Cited But Not Applied









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toshinobu (“INFORMATION SHARING SERVER, INFORMATION SHARING SYSTEM AND NON-TRANSITORY RECORDING MEDIUM”, U.S. Publication Number: US 20180082067 A1) proposes an information sharing server includes a hardware processor that: registers multiple users who share document data as members of a group; obtains the document data encrypted by one user of the multiple users in said group and a password to decrypt the encrypted document data; stores the encrypted document data and said password in association with each other on a predetermined storage; reads the encrypted document data and said password in said storage and decrypts the encrypted document data using said password when a request for browsing of the encrypted document data is received from one of the multiple users in said group; and provides a sender of said request for browsing with the decrypted document data..
Nakagawa (“STORAGE-RELATED ACCOUNTING SYSTEM AND METHOD OF THE SAME”, U.S. Publication Number: US 20020107956 A1) provides a plurality of host computers, an accounting server connected to the plurality of host computers, a storage control device connected to the plurality of host computers and the accounting server and having a plurality of channel ports for performing data input/output operation, storage devices connected to the storage control device for storing data inputted/outputted to/from the plurality of host computers, an accounting data generating unit for generating accounting data containing at least one of number of times of access and a data transfer quantity for every accounting subject control unit, and a transfer unit for informing the accounting server of the accounting data generated by the accounting data generating unit, executing the accounting process for the plurality of accounting subject control units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697